Citation Nr: 1328436	
Decision Date: 09/05/13    Archive Date: 09/17/13	

DOCKET NO.  10-44 012	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE
 
Entitlement to an effective date earlier than March 4, 2008 
for an award of service connection for degenerative joint 
disease of the right knee.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The appellant
 
 


ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1952 to August 
1956.  
 
This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2010 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  
 
In a decision of March 2012, the Board denied entitlement to 
an increased rating for the Veteran's service-connected 
right knee disability.  At that same time, the Board 
remanded for additional development the issue of entitlement 
to an effective date prior to March 4, 2008, for an award of 
service connection for a right knee disability, as well as 
the issue of entitlement to a total disability rating based 
upon individual unemployability.  
 
In November 2012 correspondence the Veteran indicated that 
he wished to withdraw from consideration the issue of 
entitlement to a total disability rating based upon 
individual unemployability, an issue of which the Board had 
taken jurisdiction under the holding in Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Accordingly, that issue is no longer 
before the Board.  
 
Finally, good or sufficient cause having been shown, the 
Veteran's appeal has been advanced on the Board's docket 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2012).  
 
 


FINDINGS OF FACT
 
1.  In an unappealed January 1957 rating decision, VA denied 
entitlement to service connection for a right knee disorder, 
specifically, the residuals of osteochondritis of the right 
knee.  
 
2.  In an unappealed August 2002 rating decision, VA again 
denied entitlement to service connection for the residuals 
of osteochondritis of the right knee.  
 
3.  In an unappealed October 2006 rating decision, VA again 
denied entitlement to service connection for the residuals 
of osteochondritis of the right knee.
 
4.  On March 4, 2008, there was received the Veteran's claim 
to reopen the issue of entitlement to service connection for 
a right knee disability.
 
5.  In a rating decision of March 2012, VA determined that 
there was no clear and unmistakable error in a January 30, 
1957 rating decision which denied entitlement to service 
connection for a right knee disability, specifically, the 
residuals of osteochondritis of the right knee.  
 
6.  Entitlement to service connection for degenerative joint 
disease of the right knee arose no earlier than February 17, 
2010, the date of a Board decision which found a nexus 
between the Veteran's right knee disability and his active 
military service, and ultimately led to the assignment of an 
effective date of March 4, 2008, that is, prior to February 
17, 2010, for the award of service connection for 
degenerative joint disease of the right knee.  
 
 
CONCLUSION OF LAW
 
Entitlement to an effective date prior to March 4, 2008 for 
an award of service connection for right knee degenerative 
joint disease is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5110, 7105 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.400 and Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulations 1008 and 1009, 
effective January 25, 1936 to December 31, 1957.  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
Concerning the Veteran's claim of entitlement to an earlier 
effective date, inasmuch as service connection, an initial 
rating, and an initial effective date have been assigned, 
the notice requirements of 38 U.S.C.A. § 5103(a) have been 
met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate his claim.  Currently, there is no evidence 
that additional pertinent records have yet to be requested, 
or that a VA examination is in order.  Moreover, there is 
currently no error or issue which precludes the Board from 
addressing the merits of the Veteran's appeal.  
 
Finally, the Board has reviewed all the evidence in the 
Veteran's claims file, which includes his multiple 
contentions, including those offered during the course of a 
March 2011 RO hearing,  as well as both VA and private 
treatment records and examination reports, and other 
pertinent documents.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the Veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to 
that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  
 


Earlier Effective Date
 
As regards the issue of entitlement to an effective date 
earlier than March 4, 2008 for an award of service 
connection for degenerative joint disease of the right knee, 
the law provides that service connection may be established 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  
 
The effective date of an award of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
The effective date of an evaluation or award of compensation 
is generally the day following separation from service, or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  
 
In the case at hand, in a January 1957 rating decision VA 
denied entitlement to service connection for a right knee 
disability, specifically, the residuals of osteochondritis 
of the right knee.  The Veteran failed to appeal that denial 
of benefits, with the result that the January 1957 rating 
decision became final.  Veterans Regulation No. 2(a), pt. 
II, par. III; Department of Veterans Affairs Regulations 
1008 and 1009, effective January 25, 1936 to December 31, 
1957.  
 
In a subsequent rating decisions of August 2002 and October 
2006, VA denied entitlement to service connection for the 
residuals of osteochondritis of the right knee.  On each 
occasion the Veteran failed to perfect a timely appeal to 
the denial of benefits.  Accordingly, these determinations 
are also final.  38 U.S.C.A. § 7105.  
 
On March 4, 2008, the Veteran's claim to reopen the issue of 
entitlement to service connection for a right knee 
disability was received.  
 
In February 2010, the Board granted entitlement to service 
connection for right knee degenerative joint disease.  
 
In a rating decision of March 2010, the RO effectuated the 
Board's February 2010 decision, granting service connection 
for right knee degenerative joint disease knee, effective 
from March 4, 2008 the date of the Veteran's claim to 
reopen.  
 
In a March 2012 rating decision the RO found no clear and 
unmistakable error in a January 30, 1957 rating decision 
which denied entitlement to service connection for a right 
knee disability.  The Veteran failed to appeal that 
determination, and it is now final.  38 U.S.C.A. § 7105.
 
The Veteran has argued that the aforementioned January 30, 
1957 rating decision was clearly and unmistakably erroneous, 
and that he is therefore entitled to an earlier, more 
"reasonable" date for the award of service connection for a 
right knee disability.  However, as noted above, all prior 
rating decisions denying entitlement to service connection 
for right knee pathology are final.  Moreover, the January 
1957 rating decision which denied entitlement to service 
connection for a right knee disability has been determined 
not to be clearly and unmistakably erroneous.  Not until 
March 4, 2008 did VA receive the Veteran's claim to reopen 
this issue.  It was the March 4, 2008 claim which ultimately 
led to the award of service connection for degenerative 
joint disease of the right knee.  
 
As noted above, the effective date of an award of service 
connection based on a claim reopened after final 
disallowance (as in this case) is the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In the case at 
hand, "entitlement arose" no earlier than February 17, 2010, 
the date of the Board decision which awarded service 
connection for degenerative joint disease of the right knee.  
Prior to that date the evidence did not raise a reasonable 
doubt as to the etiology of the appellant's right knee 
disorder.  The fact that the Hartford RO chose to assign an 
effective date of March 4, 2008 for the award of service 
connection for degenerative joint disease of the right knee, 
apparently based on the date of receipt of the Veteran's 
claim to reopen, does nothing to alter the fact that, under 
any set of circumstances, entitlement to service connection 
did not arise prior to February 2010.  
 
The Board has taken into consideration the Veteran's 
statements offered during the course of a March 2011 RO 
hearing.  Those statements, however, in and of themselves, 
do not present evidence showing a reasonable doubt upon 
which to grant the benefit sought in light of the evidence 
as a whole.  Based on a review of the entire evidence of 
record, entitlement to an effective date earlier than March 
4, 2008 for the award of service connection for degenerative 
joint disease of the right knee is not warranted.  
 
In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, that 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
 
 
ORDER
 
Entitlement to an effective date prior to March 4, 2008 for 
the award of service connection for degenerative joint 
disease of the right knee is denied.
 

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


